 

Exhibit 10.8

 

 

 

May 5, 2020

 

Krystina Jones

 

 

Dear Ms. Jones:

 

You were previously granted (i) an award (the “RSU Award”) of 9,878 restricted
stock units (the “RSUs”) pursuant to the terms of the KLDiscovery Inc. 2019
Incentive Award Plan (the “Plan”) and an award agreement thereunder (the “RSU
Award Agreement”) and (ii) an option (the “Option”) to purchase 29,913 shares of
KLDiscovery Inc.’s (the “Company”) common stock pursuant to the terms of the
Plan and an award agreement thereunder (the “Option Award Agreement”).  As
discussed, set forth below are the terms of our mutual agreement regarding
changes in certain terms of the RSUs and the Option granted to you.

 

Effective as of the date hereof, you agree to forfeit, for no compensation,
3,000 of the RSUs subject to the RSU Award (the “Forfeited RSUs”) so that the
shares otherwise subject to the Forfeited RSUs may be allocated to other
participants in the Plan.  Furthermore, effective as of the date hereof, you
agree to forfeit, for no compensation, a portion of the Option with respect to
6,000 shares of Company common stock subject to the Option (the “Forfeited
Option Portion”) so that the shares otherwise subject to the Forfeited Option
Portion may be allocated to other participants in the Plan. You will cease to
have any rights with respect to the Forfeited RSUs and Forfeited Option Portion
as of the date hereof.  The RSU Award Agreement is hereby amended so that the
“Number of RSUs” set forth therein shall equal 6,878 (the “Retained RSUs”), and
the Option Award Agreement is hereby amended so that the total number of “Shares
Subject to the Option” shall equal 23,913 (the “Retained Option Portion”), all
to be reduced ratably from the vesting tranche.

 

Except as expressly set forth in this letter agreement, the RSU Award Agreement,
the Option Award Agreement, and the terms of your other contracts and
compensatory arrangements with the Company remain unchanged and continue in full
force and effect in accordance with and subject to their terms.  For the
avoidance of doubt, the Retained RSUs will continue to be subject to the terms
of the Plan and the RSU Agreement, and the Retained Option Portion will continue
to be subject to the terms of the Plan and the Option Agreement.

 

This letter agreement will be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of laws provision or rule that would cause the application of the laws of any
other jurisdiction.

 

Please indicate your agreement to the foregoing by returning a countersigned
copy of this letter to me.  

 

Sincerely,

 

/s/ Andy Southam

 

Andy Southam

General Counsel

Accepted and agreed:

 

/s/ Krystina Jones

Krystina Jones

 

KLDiscovery Inc

8201 Greensboro Drive, Suite 300kldiscovery.com

McLean, VA 22102